IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN THE MATTER OF THE APPLICATION           : No. 100 WM 2016
OF MARIA ANTOINETTE PEDRAZA,               :
ESQ.                                       :



                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, the Motion for Extension of

Admission to Practice Law Pursuant to Pa.B.A.R. 311(g) is GRANTED. Petitioner’s

admission per Rule 311 of the Bar Admission Rules is extended until June 30, 2017, so

as to afford her time to seek full admission to this Commonwealth’s bar. No further

extensions will be granted.